Citation Nr: 0524061	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-16 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for a right middle toe 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a psychiatric 
disability.

6.  Entitlement to service connection for a left eye 
condition.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected tendonitis of the left 
wrist.

9.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected tendonitis of the right 
wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to May 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2003 and June 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  In the August 2003 rating decision, 
the RO denied service connection for a bilateral knee 
disability; pes planus; a back disability; a left eye 
condition; a psychiatric disability; and a right middle toe 
disability; and granted service connection for tendonitis of 
the left and right wrists, assigning an initial rating of 10 
percent for each wrist.  The veteran appealed the denial of 
service connection for each disability and appealed the 
initial assignment of the 10 percent ratings for each wrist, 
contending the ratings should be higher.  In the June 2004 
rating decision, the RO denied service connection for 
hypertension, and the veteran also has appealed this decision 
to the Board.
A hearing was held on December 10, 2004, in Lincoln, 
Nebraska, before Charles E. Hogeboom, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (d) (West 2002) and who is 
rendering the determination in this case.  The veteran 
submitted a form at the hearing waiving his right to have the 
RO review any newly submitted evidence prior to the Board's 
review of that evidence.  

In a statement submitted at the hearing, the veteran 
contended that he was supposedly awarded a 30 percent 
disability rating years ago but that he never received any 
compensation.  He also alleged that he had been assigned two 
claim numbers years ago and that the 30 percent rating was 
assigned under the claim number other than the one used 
today.  He requested VA to provide an answer to his question 
regarding what happened to the rating and compensation he 
contends he should have received years ago.

In reply to this, the Board notes that the veteran filed his 
original application for VA compensation in August 1961, 
shortly after his discharge from service.  At that time, he 
claimed service connection for a hernia.  The claim number 
assigned at that time is the same claim number which he has 
today, and there is no evidence in the file that the veteran 
was ever assigned another claim number.  The veteran's 
service personnel records, including DD Form 214, showed that 
the veteran was discharged from service "under other than 
honorable conditions".  In an August 1961 administrative 
decision, VA determined that the character of the veteran's 
discharge was a bar to benefits to which he otherwise might 
have been entitled, and it was on this basis that his claim 
for compensation was denied.  He was notified of this 
decision in August 1961, and he did not appeal it.  There is 
no evidence that VA ever awarded him a 30 percent disability 
rating for any disability.  In connection with his present 
claims, the veteran submitted certain documents as requested 
by the RO to show that the character of his discharge had 
been upgraded by the service department to "under honorable 
conditions".  Accordingly, the character of his discharge 
was no longer a bar to VA benefits with respect to his 
present claims.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current bilateral knee disability, if any, is not the 
result of a disease or injury incurred in active service.

2.  Pes planus, if any, is not the result of a disease or 
injury incurred in active service.

3.  A right middle toe disability, if any, is not the result 
of a disease or injury incurred in active service.

4.  A current back disability, if any, is not the result of a 
disease or injury incurred in active service.

5.  A current psychiatric disorder other than a personality 
disorder, if any, is not the result of a disease or injury 
incurred in active service.

6.  A left eye condition is not the result of a disease or 
injury incurred in active service.

7.  Tendonitis of the right and left wrist is manifested by 
pain and limitation of motion; ankylosis of the wrists is not 
shown.


CONCLUSIONS OF LAW

1.  The requirements for service connection for a bilateral 
knee disability, pes planus, a right middle toe disability, a 
back disability, a psychiatric disorder and a left eye 
condition have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

2.  The criteria for an initial rating in excess of 10 
percent for service-connected tendonitis of the left wrist 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024-5215 (2004).

3.  The criteria for an initial rating in excess of 10 
percent for service-connected tendonitis of the right wrist 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024-5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notices of the VCAA prior to the initial decisions on the 
claims in August 2003 and June 2004.  Specifically, VCAA 
letters were issued in June 2003 and April 2004.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the June 2003 
and April 2004 VCAA letters about the information and 
evidence that is necessary to substantiate a claim for 
service connection.  In an enclosure entitled, "What the 
evidence must show", which was forwarded to the veteran with 
both notice letters, the RO informed the veteran that to 
support his claims for service connection the evidence must 
show that the veteran has a current physical or mental 
disability; that he experienced an injury or event or 
contracted a disease in service or that a preexisting disease 
or injury was made worse during service; and that there is a 
relationship between his current disability and the injury, 
event, or disease shown in service.  The RO also provided the 
veteran with examples of the kinds of information or evidence 
that might help support a claim for service connection such 
as dates of medical treatment during service and the name and 
location of the treating facility; statements from persons 
who knew the veteran during service and who knew of any 
disability he had had while on active duty; records and 
statements from service medical personnel (nurses, corpsman, 
medics, etc.); employment physical examination reports; 
medical evidence from hospitals, clinics, and private 
physicians of treatment since service; pharmacy prescription 
records; and insurance examination records.

With regard to the information and evidence that VA will seek 
to provide, the veteran was informed that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claims, including medical records, employment 
records, or records from other Federal agencies.  The RO also 
told the veteran that it would make efforts to obtain private 
records that the veteran told VA about, and that VA would 
assist him by providing a medical examination or getting a 
medical opinion if VA decided that it was necessary to make a 
decision on his claims.

With regard to the information and evidence the claimant is 
expected to provide, the veteran was informed that he should 
submit to VA or tell the RO about any information or evidence 
that he felt would support his claims.  The RO provided him 
with authorization and consent forms to fill out to consent 
to have private medical evidence released to VA and to 
authorize VA to obtain such evidence.  The veteran was 
specifically informed that VA needed evidence from him 
showing that the disabilities for which he was claiming 
service connection existed from the time of military service 
to the present time.

Although the VCAA notice letter that was provided to the 
veteran may not have specifically contained the "fourth 
element," the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the veteran 
in the rating decisions and statements of the case of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Concerning the appeal of the assignment of the initial 
ratings for the left and right wrist tendonitis, the appeal 
of these issues arises not from a "claim" but from an NOD 
filed with the RO's initial assignment of ratings upon 
granting service connection.  In such cases, VA regulations 
require a statement of the case (SOC) to be issued to inform 
the veteran of the laws and regulations pertaining to the 
appeal and the evidence on which the decision was based, and 
a VCAA notification letter is not necessary.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  The SOC provides the veteran with 
notice of the information or evidence needed to substantiate 
his appeal.

In addition to having fulfilled the duty to notify the 
veteran of the information or evidence needed to substantiate 
his claims, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  Private medical records are also in the 
claims file.  The veteran was afforded a hearing before the 
Board in December 2004, and a transcript of his testimony 
from that hearing is in the file and has been reviewed.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

Service Connection--Facts

Bilateral Knee Disability

Service medical records reflect no complaints or findings 
relevant to a disorder of either knee.  On the September 1960 
enlistment examination report, the veteran indicated that he 
did not have and had never had a "trick" or locked knee.  
On examination, clinical evaluation of the lower extremities 
was normal.  The findings shown on the enlistment examination 
report were the same on the April 1961 separation 
examination.  The veteran again reported that he did not have 
and had never had a "trick" or locked knee on the Report of 
Medical History.  On the Report of Medical Examination, 
clinical evaluation of the lower extremities was normal.  

The post-service medical evidence dated from 1979 to the 
present shows no complaints or findings relevant to a knee 
disability.  In a statement from the veteran received by the 
RO in September 2003, the veteran contended that he hurt both 
his knees while fighting a fire in service.  Specifically, he 
stated that he fell several times running from the blaze in 
holes and trenches in the ground.  At the hearing before the 
Board in December 2004, the veteran testified that he hurt 
his knees in service during an incident in which weeds caught 
on fire.  He stated that while running, trying to get out of 
the way of the fire, he stepped in a hole and fell, face 
first, into the fire.  He stated that, after this event, his 
knees were sore.

Pes Planus

Service medical records show no complaints or findings 
relevant to pes planus.  On the September 1960 enlistment 
examination report, the veteran indicated that he did not 
have and had never had foot trouble.  On examination, 
clinical evaluation of the feet was abnormal; however, the 
examiner noted that the abnormality was a chip fracture of 
the right middle toe in 1960.  On the April 1961 separation 
examination, the veteran checked a box indicating that he had 
or had had foot trouble.  However, the examiner noted that 
this history concerned "Athlet[e]s feet".  On the Report of 
Medical Examination at the time of separation, clinical 
evaluation of the feet was normal.  

Post service treatment records, dating from 1979, show no 
complaints or findings of pes planus.  In a statement from 
the veteran received by the RO in September 2003, the veteran 
contended that he has had problems with both feet since 
service.  He stated that he complained about his feet in 
service and was provided with inserts to put in his boots.  
Upon questioning by his representative at the December 2004 
hearing before the Board, the veteran indicated that his 
separation physical examination was rather hurried, and the 
representative contended that the veteran at the time of 
separation could have had flat feet that were not noted in 
the examination report.

A Right Middle Toe Disability

On the September 1960 enlistment examination, the examiner 
noted a chip fracture of the right middle toe in 1960.  There 
were no complaints or findings regarding this fracture during 
service.

Post-service medical evidence dated from 1979 to the present 
shows no complaints or findings relevant to a right middle 
toe disability.  In a statement from the veteran received by 
the RO in September 2003, the veteran contended that, while 
running to get in position for inspection while in the 
barracks in service, he hit his middle toe on a metal bed 
frame.  He stated that he was seen by medics and found out 
that his toe was not broken.  He stated that it now gave him 
problems while walking and that it swelled, throbbed and hurt 
most of the time.  At the hearing before the Board in 
December 2004, the veteran provided no testimony regarding a 
right middle toe disability.

A Back Disability

Service medical records reflect no complaints or findings 
relevant to a back disorder.  On the September 1960 
enlistment examination report, clinical evaluation of the 
spine and other musculoskeletal system was normal.  These 
findings were the same on the April 1961 separation 
examination.  In May 1961, the veteran signed a form on which 
he reported that there had been no change in his medical 
condition since the April 1961 separation examination, except 
for "st[r]ain from heavy lifting."

Post service evidence shows that in April 1979 the veteran 
was seen in a VA facility with complaints of an ache in the 
back of the rib area, which he had noticed in the past month.  
On examination, the examiner noted that the veteran had a 
residual bullet in his back.  (On an October 2003 VA 
psychiatric examination report, the examiner noted that the 
veteran provided a history of having been shot by his ex-wife 
five times with a .32 caliber handgun.)  VA outpatient 
treatment records dated in the 1980s and 1990s show no 
further complaints or findings pertaining to a back 
disability.  In a statement from the veteran received by the 
RO in September 2003, the veteran contended that he twisted 
his back while fighting a fire in service.  

A May 2004 VA outpatient treatment record show that the 
veteran was seen with complaints of low back pain that had 
been coming on and worsening for the past three days.  The 
veteran described it as a low dull ache that was worse with 
movement.  It was noted that the veteran worked as a 
maintenance person and did much vacuuming, which included 
twisting, turning, and stooping.  On examination, there was 
tenderness in the lumbosacral spine area, especially with 
movement and arising from a chair.  The assessment was low 
back pain, musculoskeletal in origin, likely a paraspinous 
muscle strain.

At the hearing before the Board in December 2004, the veteran 
contended that he hurt his back when he stepped in the hole 
trying to avoid a field fire in service.  He stated that his 
back hurt a little bit then quit hurting, and that he did not 
go to the infirmary for it.  He stated that back pain did not 
last very long.

A Psychiatric Disability

The September 1960 enlistment examination report shows no 
complaints or findings of a psychiatric disorder.  In March 
1961, the veteran was sentenced to 30 days in the stockade by 
a Summary Court Martial for having been absent without leave 
(AWOL).  He was seen for regular psychiatric screening at 
that time.  On examination, he described a home life filled 
with conflicts and acknowledged a number of conflicts with 
civilian authorities due to fighting.  He stated that he did 
not wish to return to duty, and he felt that he would 
continue to go AWOL until he was separated from service.  The 
examiner noted that the veteran was arrogant and extremely 
hostile.  The examiner stated that the veteran had a long 
history of chronic anti-social acts, both in and prior to 
service.  Findings on examination were that there were no 
disqualifying mental defects sufficient to warrant separation 
through medical channels; that the veteran was mentally 
responsible, both to distinguish right from wrong and to 
adhere to the right; and that the veteran had poor motivation 
for further military duty.  The diagnosis was anti-social 
personality, chronic, moderate, manifested by a long history 
of law infractions, unsociability, hostility, lack of loyalty 
to any group and failure to profit from experiences.  It was 
recommended that the veteran be administratively discharged 
from service.  The April 1961 separation examination report 
shows no complaints or findings of a psychiatric disorder.  

Post-service medical evidence dated from 1979 to the present 
shows no complaints or findings relevant to a psychiatric 
disorder.  The veteran alleges that he experienced stressful 
events in service-specifically, being forced to become a 
firefighter when he was afraid of fire; and being threatened 
with a prison term if he did not get married, threats which 
were orchestrated and carried out by his commanding officer 
and his father.

On an October 2003 VA psychiatric examination, the examiner 
noted that that he had reviewed the evidence in the claims 
file, and he provided a summary of that evidence in the 
report.  The examiner noted the veteran's history of the fire 
in service and that his father and an officer made him get 
married.  The veteran reported having nightmares about the 
fire in service.  The examiner noted that his affect was 
incongruent with his report of symptoms and that the veteran 
appeared to be embellishing symptoms.  There was no history 
of psychiatric hospitalization, medication management, or 
counseling.  The veteran had been employed by a local housing 
authority for the past twenty years and reported that he had 
never taken a day off for mental health reasons.  The 
diagnosis was antisocial personality disorder.  The examiner 
found that the veteran did not meet the criteria for PTSD.

At the hearing before the Board in December 2004, the veteran 
testified that, at the VA psychiatric examination, all the 
examiner asked him was about his criminal record, about 
whether the veteran was going to kill himself, and about the 
fire in service.  The veteran indicated that he did not like 
talking about the fire in service, and he became tearful at 
this point during the hearing.

A Left Eye Condition

On the September 1960 enlistment examination report, the 
examiner noted that the veteran had defective vision but was 
still acceptable for service.  Distant vision was 20/30 in 
the right eye and 20/20 in the left eye.  Red-green color 
vision was normal.  On the physical profile block, the 
examiner assigned a "2" under "E" for eyes.  (In a 
physical profile block on an examination report there are six 
categories (P, U, L, H, E, S), including "E" for eyes.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), quoting 
Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An 
individual having a numerical designation of '1' under all 
factors is considered to possess a high level of medical 
fitness and, consequently is medically fit for any military 
assignment.").  

In October 1960, the veteran reported that, while attempting 
to extinguish a fire, the wind blew the flames at his face.  
He complained of pain in his eyes and that he could not keep 
his eyes open.  Drops of an ophthalmologic solution had been 
administered to each eye in the emergency room.  On physical 
examination, the examiner noted a first degree burn of the 
face and eyelids.  

In early November 1960, the veteran was seen with complaints 
of a burned left eye, which had happened in a grass fire on 
October 26, 1960.  The veteran complained of mild aching and 
watering of the left eye.  On physical examination, findings 
were normal and the examiner rendered no impression.  The 
veteran was given sunglasses.  The next day, the veteran 
returned, complaining of his eyes burning.  Again, findings 
on examination were normal, although distant vision was found 
to be 20/20 in the right eye and 20/200 in the left.  The 
examiner deferred a diagnosis and referred the veteran to the 
eye clinic.  

At the eye clinic, the veteran gave a history of decreased 
visual acuity in the left eye since discharge from the 
hospital.  He also complained of throbbing and aching of the 
left eye.  After examination, the doctor noted that the 
veteran's visual loss was not verified by physical findings.  
The examiner noted that it was possible at times to get a 
result of 20/20 in both eyes, particularly with malingering 
tests.  An area of chorioretinitis was too old and too quiet 
to cause any symptoms.  The veteran's pain sensations were 
not verified by physical findings.  The examiner suggested 
that, if the symptoms persisted, the veteran be seen by 
someone from the mental hygiene clinic.  The examiner noted 
that he would be glad to see the veteran again if any new eye 
problems presented.

There were no further complaints or findings concerning the 
left eye in service until the April 1961 separation 
examination.  On the Report of Medical History, the veteran 
indicated that he had or had had eye trouble.  On 
examination, clinical evaluation of the eyes was abnormal.  
Specifically, the examiner noted distant vision of 20/20 in 
the right eye and 20/30 in the left eye.  The diagnosis was 
left simple myopic astigmatism, and the examiner assigned a 
"2" under "E" for eyes in the physical profile block.

Post-service medical evidence includes VA outpatient 
treatment records dated in July and August 1986, which show 
that the veteran was seen with complaints of decreased visual 
acuity in the left eye for the past year.  At that time there 
was no history of trauma, although later the veteran stated 
that he had been struck in the left eye by his nephew.  The 
diagnosis was posterior subcapsular cataract, left eye.  In 
late July 1986 the veteran underwent a extracapsular cataract 
extraction with intraocular [EIOL] lens implant, left eye.  
The surgical procedure was performed without complications.

VA outpatient treatment records show that in March and 
September 1991 the veteran was seen in the eye clinic at 
which time he provided a history of toxoplasmosis of the left 
eye and of having undergone cataract surgery ["EIOL" or 
extracapsular cataract extraction with intraocular lens 
implant] on the left eye in 1986.  In March, the veteran 
complained that his left eye felt congested with small 
amounts of matter throughout the day.  The treatment plan 
included artificial tears, and in September he was seen with 
no complaints.

In July 2003, the veteran was afforded a VA eye examination 
in connection with his claim for service connection for a 
left eye disability.  The examiner considered the veteran's 
history of having had burns to his eyes in service in 1960 
when out on the firing range and some tracers set a field on 
fire.  The examiner also considered the veteran's current 
complaints of occasional pain in the left eye and the left 
eye's sensitivity to bright lights.  The examiner noted the 
history of having a cataract removed from the left eye.  
Following examination of the eyes, the examiner's assessment 
was that there were no objective findings, which were 
consistent with eye burns.  In addition, the examiner noted 
that there was a linear corneal scar in the left eye, as well 
as a posterior chamber intraoccular lens placement in the 
left eye with a posterior capsular opacity, which accounted 
for some decrease in vision.  The examiner's assessment also 
included decreased vision in the left eye that was 
unexplained.

Private eye examination reports by JDP, M.D., dated in 
September 2003, are also of record.  The veteran reported 
light sensitivity of the left eye for twenty years and pain 
and throbbing of the left eye since the 1980s.  The doctor 
noted that the veteran seemed to tolerate the room lights 
well on the day of examination.  The doctor's impression was 
photophobia of the left eye of questionable or unknown 
etiology, questionable intraocular lens ["IOL"] or 
posterior chamber ["PC"] opacity; and posterior chamber 
intraocular lens, left eye, posterior chamber opacity left 
eye.  The doctor noted that there was no intraocular 
inflammation.  The impression on the second examination 
conducted in September 2003 was myopia/anisometropia and 
presbyopia.  

In a letter dated in October 2003, Dr. P provided an 
assessment of visual impairment based on his examinations.  
He noted that, as far as impairment of the person as a whole, 
the veteran was considered Class I having no substantial 
impairments as long as a contact lens in the left eye was 
worn and tolerated.

At the hearing before the Board in December 2004, the veteran 
submitted a statement expressing his belief that his left eye 
disorder, to include the surgery he had on his left eye in 
1986, was the result of damage to the eye incurred in service 
while he was fighting a fire.

Service Connection--Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Congenital or 
developmental defects, such as refractive error of the eye 
and personality disorders, are not considered diseases or 
injuries under the law for the purpose of establishing 
service connection.  38 C.F.R. § 3.303(c).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  In order to establish 
direct service connection for a disorder, there must be (1) 
medical evidence of the current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Gutierrez v. Principi, 19 Vet. 
App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  With regard to the first 
PTSD criterion, a diagnosis of PTSD must meet all diagnostic 
criteria as stated in the Diagnostic and Statistical Manual 
of Mental Disorders IV (DSM-IV), published by the American 
Psychiatric Association.  See 38 C.F.R. § 4.125.  With regard 
to the third PTSD criterion, evidence of in-service 
stressors, and the evidence necessary to establish that the 
claimed stressor occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Bilateral Knee Disability, Pes Planus, and Right Middle Toe 
Disability

Although the veteran contends that he hurt his knees in 
service when he fell fighting the fire and that he was given 
inserts for his boots in service for his painful feet, there 
is no medical evidence in this case of the existence of a 
bilateral knee disability or of pes planus either in service 
or currently.  Similarly, although a right middle toe chip 
fracture was noted on entrance to service in 1960, there is 
no evidence of any complaints or findings relevant to a right 
middle toe disability from that time forty-five years ago 
until today other than the veterans statement submitted to 
the RO in conjunction with his claim for service connection 
that toe swells, throbs, and hurts.  Because the evidence 
does not show either that these disabilities exist currently 
or that they ever existed, the preponderance of the evidence 
is against the claim for service connection for them.  

In this regard, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The medical reports in this case 
include records from 1979 to the present, which are devoid of 
any complaint about the knees, feet, or middle toe.  The only 
evidence relevant to these claims are the veteran's 
statements, submitted in support of his claims, that he 
sustained injuries to his knees and feet in service and that 
he still has symptoms presently.  In the absence of any 
evidence of injury in service and of any complaints of 
symptoms for more than forty years after service, the Board 
concludes that the preponderance of the evidence is against 
the claims that a current bilateral knee disorder, pes 
planus, and a toe disorder, if any, had their onset in 
service or are the result of a disease or injury incurred in 
service, and these claims must be denied. 

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2004).  The regulations further provide, in pertinent part, 
that a medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.
38 C.F.R. § 3.159(c)(4)(i) (2004).  

In this case, evidence does not establish the existence of a 
bilateral knee disability, pes planus, or a right middle toe 
disability.  As such, a medical opinion linking a current 
bilateral knee disability, pes planus, or a right middle toe 
disability, if any, to service would be speculative at best, 
and would not be supported by the record.  As such, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  

A Back Disability

There is no evidence in this case of a back disorder in 
service.  Although the veteran signed a form in May 1961, 
reporting that there had been no change in his medical 
condition since the April 1961 separation examination except 
for a strain from heavy lifting, there is no evidence that 
this notation referred to a back strain.  The veteran 
testified at the December 2004 hearing that he hurt his back 
in service when he fell trying to avoid the fire but that his 
back pain did not last long.  Assuming, without deciding, 
that the veteran did experience back pain in service, his 
testimony that it did not last long is consistent with the 
medical evidence that shows no complaints or findings of a 
back disorder until April 1979, eighteen years after service.  
At that time, it was noted that the veteran had a residual 
bullet in this back, perhaps from having been shot by his ex-
wife sometime after service, as he reported to the October 
2003 VA psychiatric examiner.  The low back pain for which 
the veteran sought treatment from VA in May 2004 had been 
present for three days, per the veteran's report.  

Because there is no evidence in this case of a back disorder 
in service or for eighteen years thereafter, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a current back disorder, 
if any.  Concerning the long period of time in this case 
between active service and the earliest back complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in a chronic 
back disability or persistent back symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing back complaints, symptoms, 
or findings for eighteen years between the period of active 
duty and the medical report dated in 1979 is itself evidence 
which tends to show that a back disability did not have its 
onset in service or for many years thereafter.

As noted, a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson, 230 F.3d at 1333.  The 
Board must consider all the evidence, including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Id.; cf. Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Thus, in this case, the preponderance of the evidence is 
against a claim that a current back disorder, if any, had its 
onset in service.  Therefore, the Board concludes that 
service connection for a back disability must be denied.

In so concluding, the Board notes that evidence does not show 
an injury to the back in service, establish the existence of 
a back disorder currently, or show any back complaints until 
long after service.  As such, a medical opinion linking a 
current back disorder, if any, to service would be 
speculative at best, and would not be supported by the 
record.  Therefore, as was the case with the claim for 
service connection for a bilateral knee disability, pes 
planus, and a right middle toe disability, it is unnecessary 
to obtain a medical examination or medical opinion in order 
to decide this issue.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 
Vet. App. at 517.  

A Psychiatric Disability

There is no evidence in this case of the existence of a 
psychiatric disorder, other than a personality disorder, in 
service, in the forty-four years since service, or currently.  
Service connection may not be awarded for a personality 
disorder as a matter of law.  38 C.F.R. § 3.303(c); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  

Although the veteran has indicated that he has PTSD as a 
result of stressful events in service, the Board notes that 
the VA examiner in October 2003 found that the criteria for a 
diagnosis of PTSD were not met in this case.  Thus, the first 
criterion for service connection for PTSD-that all 
diagnostic criteria as stated in the Diagnostic and 
Statistical Manual of Mental Disorders IV (DSM-IV), published 
by the American Psychiatric Association, must be met-has not 
been satisfied in this case.  See 38 C.F.R. § 4.125.  Because 
there is no current diagnosis of a psychiatric disorder in 
this case, the claim for service connection for a psychiatric 
disorder, if any, must be denied.  Degmetich, 104 F. 3d at 
1332.

A Left Eye Condition

The veteran sustained a first degree burn to his face and 
eyelids in service; however, service medical records show 
that his complaint of decreased visual acuity in the left eye 
was not verified on objective testing as it was possible to 
get a result of 20/20 vision in both eyes, particularly when 
tests for malingering were employed.  The veteran was shown 
to have myopic astigmatism in service, which is a refractive 
error for which service connection is not permitted as a 
matter of law.  38 C.F.R. § 3.303(c); Dorland's Illustrated 
Medical Dictionary 151 (28th ed. 1994) (astigmatism is 
unequal curvature of the refractive surfaces of the eye).  

No complaints or findings relevant to the left eye were noted 
after service until 1986, when the veteran underwent surgical 
removal of a cataract in the left eye.  On VA examination in 
July 2003, the examiner noted the history of eye burns in 
service and of the removal of the cataract from the left eye 
in 1986.  However, the examiner rendered the opinion that 
there were no objective findings consistent with eye burns.  
Therefore, based on this medical opinion, the Board concludes 
that the development of a cataract of the left eye, which was 
removed in 1986, twenty-five years after service, was not the 
result of burns to the eyes in service.  Moreover, the 
September 2003 reports of Dr. P do not provide evidence on 
which service connection for a left eye disability may be 
based.  Dr. P's impressions or diagnoses were 
myopia/anisometropia and presbyopia, none of which constitute 
disabilities for which service connection may be granted as a 
matter of law.  38 C.F.R. § 3.303(c); Dorland's at 86 
(anisometropia is a difference in the refractive power of the 
two eyes), 1094 (myopia is error of refraction), 1349 
(presbyopia is impairment of vision due to advancing years or 
old age).  For these reasons, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a left eye disability, and the claim 
must be denied.

Criteria For Evaluation Of Service-Connected Disabilities

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Evaluation For Tendonitis Of The Left and Right Wrists

Service medical records show that the veteran was treated 
with a short arm plaster cast in service in November 1960 for 
a sprain of the right wrist.  X-rays of the wrist were 
normal.  There were no complaints or findings regarding a 
right wrist disorder on the separation examination in April 
1961.  The veteran was also treated with an ace bandage in 
service in December 1960 for complaints of left wrist pain.  
X-rays of the wrist were normal.  There were no complaints or 
findings regarding a left wrist disorder on the separation 
examination in April 1961.

On VA examination of the wrist joints in July 2003, the 
examiner noted the history of treatment of the wrists in 
service.  Examination of the wrists revealed a minimal amount 
of soft tissue swelling over the dorsum of the right wrist.  
Grasps were equal, he had good sensation, and he complained 
of discomfort over the wrists and over the right proximal 
thumb.  Concerning range of motion, there was a definite 
difference between both wrists.  The veteran was able to 
dorsiflex the right wrist from 0 to 50 degrees and the left 
wrist from 0 to 60 degrees and palmarflex the right wrist 
from 0-60 degrees and the left one from 0 to 80 degrees.  
Radial and ulnar deviation were both performed from 0 to 20 
and 0-45 degrees, respectively, in both wrists.  On repeated 
range of motion testing, the veteran complained of pain and 
exhibited mild fatigability but no incoordination was noted.  
X-rays of the wrists were normal.  The diagnosis was episodes 
of tendonitis in both wrists.  

In the August 2003 rating decision, the RO granted service 
connection for tendonitis in each wrist and assigned an 
initial rating of 10 percent for each wrist.  The veteran has 
appealed the initial ratings to the Board, alleging that they 
should be higher.

Tendonitis is rated under criteria for tenosynovitis in the 
VA Schedule for Rating Disabilities under Diagnostic Code 
5024.  Those criteria provide that the disorder will be rated 
as degenerative arthritis under an appropriate Diagnostic 
Code for the affected part based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5024.  Therefore, the RO 
appropriately evaluated the disorder of each wrist under a 
Diagnostic Code pertaining to limitation of motion of the 
wrists.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 
criteria under that Diagnostic Code provide a 10 percent 
rating for palmer flexion limited in line with forearm or for 
dorsiflexion less than 15 degrees.  

The Board notes that the findings on the VA examination 
pertaining to the right wrist showed that the veteran did not 
meet the criteria for a 10 percent rating in either wrist 
based on limitation of motion shown.  However, the RO awarded 
a 10 percent rating for each wrist based on pain and 
fatigability on repeated testing.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995); 38 C.F.R. §§ 4.40, 4.45.

In order to warrant a rating higher than 10 percent, the 
evidence must show ankylosis of the wrist.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214; (Ankylosis is "[s]tiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint." Stedman's 
Medical Dictionary 93 (26th ed. 1995)).  During the course of 
the appeal period, the veteran submitted examination reports 
from a private physician, ADJ, M.D., and the veteran 
underwent an additional VA Joints examination in February 
2004.  This evidence showed disabilities related to the 
service-connected tendonitis of the wrists, including carpal 
tunnel syndrome of the wrists, right and left ulnar 
neuropathy, and myofascial pain syndrome of the right elbow 
and shoulder.  The RO granted service connection for these 
disabilities in a March 2004 rating decision and assigned 
separate ratings for the degree of disability resulting from 
each.  The additional evidence did not show ankylosis of the 
wrists.  Therefore, the Board concludes that the criteria for 
an initial or "staged" rating in excess of 10 percent for 
tendonitis of the right or left wrist have not been met in 
this case, and the claims must be denied.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5024-5215.


ORDER

Service connection for a bilateral knee disability; for pes 
planus; for a right middle toe disability; for a back 
disability; for a psychiatric disability; and for a left eye 
condition is denied.

An initial rating in excess of 10 percent for 
service-connected tendonitis of the left wrist is denied.

An initial rating in excess of 10 percent for 
service-connected tendonitis of the right wrist is denied.




REMAND

Reason for remand:  Medical examination with opinion needed 
to decide the claim.  In the June 2004 rating decision, the 
RO denied service connection for hypertension on a direct 
basis, i.e., as not having had its onset in service in the 
early 1960s, and on a presumptive bases as not having 
manifested itself to a degree of 10 percent or more within a 
year after separation from service.  38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309(a).  

At the hearing before the Board in December 2004, the veteran 
submitted medical reports from a private physician, AJ, M.D., 
whose statements reasonably raise a claim for service 
connection for hypertension as secondary to the veteran's 
service-connected disabilities under section 3.310(a).  
Specifically, Dr. J has stated, for example, in a January 
2004 report, "He does have blood pressure that is 
exacerbated by anti-inflammatory medications . . . ."  In a 
July 2004 progress note, Dr. J stated, "He does have 
significant discomfort in his wrists and I believe that this 
is one of the etiologies of his blood pressure elevation.  It 
is probably the etiology that requires so much medication."  
In a letter, dated in November 2004, Dr. J stated, "The hand 
pain does correlate directly with his hypertension.  When the 
pain is exacerbated, the blood pressure is exacerbated.  
Therefore, I do believe these two are connected to some 
degree."  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability that 
is proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition has worsened.  Cf. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

In light of these statements, the Board concludes that 
further development of the medical evidence concerning the 
claim for service connection for hypertension is necessary in 
this case.  Accordingly, this appeal is REMANDED to the AMC 
for the following actions:

1.  Request that the veteran inform VA of 
the places where he has received 
treatment for hypertension since November 
2004 and assist him in obtaining those 
treatment records.

2.  Schedule the veteran for a VA 
cardiovascular examination by an examiner 
who will review the medical evidence in 
this case, particular the reports and 
letters from private physician, AJ, M.D., 
dated in 2004, in which he indicates a 
relationship between the pain the veteran 
experiences from his service-connected 
disabilities and anti-inflammatory 
medication he takes for this pain and an 
elevation in blood pressure readings.  
The examiner should be asked to render an 
opinion on the following:

Has the veteran's hypertension in this 
case been caused or aggravated by pain 
from service-connected disabilities or 
medications prescribed for that pain?  
Concerning aggravation, temporary or 
intermittent flare-ups of symptoms of a 
condition, alone, do not constitute 
aggravation unless the underlying 
condition has worsened.  Therefore, 
please clarify whether pain has merely 
caused temporary elevated blood pressure 
readings or whether pain has caused the 
underlying disease of hypertension to 
worsen in this case.

If the opinions cannot be stated in terms 
of medical certainty, the examiner should 
express the opinions in terms of 
probability or likelihood, i.e., whether 
it is likely or unlikely or at least as 
likely as not that pain from 
service-connected disabilities or 
medications prescribed for that pain has 
caused the disease of hypertension to 
worsen in this case.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

3.  Following the completion of the 
actions ordered above, readjudicate the 
claim for service connection for 
hypertension.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


